Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12, 15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 12, The prior art teaches a display device including a touch screen function comprising:
a lower substrate;
a thin film transistor layer including thin film transistors provided on the lower substrate;
an encapsulation layer being a planarization layer and provided on the thin film transistor layer;
a black matrix having a plurality of black matrix portions provided on an upper surface of the encapsulation layer, each of the plurality of black matrix portions being spaced apart from each other,
and a bottom surface of the black matrix is in direct contact with the upper surface of the encapsulation
layer; 
an opening extending through at least one of the black matrix portions;
a color filter provided adjacent to the black matrix portions on the upper surface of the encapsulation layer, a bottom surface of the color filter being in direct contact with the upper surface of the encapsulation layer;
first touch lines each covered by the bottom surface of the black matrix, the black matrix covering at least a top surface and two sidewall faces of each of the first touch lines, bottom surfaces of the first touch lines being coplanar with the bottom surface of the black matrix;

another black matrix having a plurality of another black matrix portions, one portions of the another black matrix being provided on the first touch line and the bridge electrodes, other portions of the another black matrix being provided on the second touch line and the bridge electrode, and each of the plurality of another black matrix portions being spaced apart from each other on the bridge electrode. 
However, the prior art alone in an obvious combination, does not teach the above limitation wherein the bridge electrode is provided on the black matrix portions and the color filters, and the bridge electrode includes a transparent material overlying the color filter between two of the black matrix portions and at least a portion of a pixel that includes an anode, a light emitting layer and a
cathode, the portion of the pixel being exposed through the transparent material of the bridge electrode and the color filter between the two black matrix portions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597.  The examiner can normally be reached on M-F 9:00-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625